Citation Nr: 0010926	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  96-31 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder 
with radiating pain to the legs.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991 and from August 1991 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which denied a claim by the veteran 
seeking entitlement to service connection for chronic low 
back strain and bilateral leg disability.  In its July 1997 
Supplemental Statement of the Case, the RO presented the 
claim on appeal as two separate issues, one for service 
connection for a low back strain and the other for service 
connection for a bilateral leg disability.  The Board finds 
that, from the record, the veteran is claiming entitlement to 
service connection for one disability, a low back disorder 
involving radiating pain to the legs.  Accordingly, the Board 
will address the issue as delineated on the title page of 
this decision.

This case was originally before the Board in December 1998, 
at which time it denied the veteran's claim as not well 
grounded.  On its own motion on or about July 1999, VA 
Secretary sought to vacate the December 1998 Board decision, 
and remand the matter back to the Board for additional 
analysis pursuant to its motion.  That motion was granted by 
the United States Court of Appeals for Veterans Claim (Court) 
in September 1999.  Therefore, the December 1998 decision is 
vacated and is of no legal merit.


FINDINGS OF FACT

The claims file contains evidence of a current low back 
disorder, of inservice treatment for a back injury, and of a 
plausible relationship between the current back disorder and 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder with radiating pain to the legs is well grounded.  
38 U.S.C.A. § 5107(a)  (West 1991); 38 C.F.R. § 3.303  
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

In this case, the Board concludes that the veteran's claim 
for service connection for a low back disorder with radiating 
pain to the legs is well grounded.  The claims file contains 
competent evidence that the veteran currently has a low back 
disorder.  This is shown by a July 1996 private physician's 
letter.  It is noted that the veteran had chronic low back 
pain from a back sprain.  Other recent medical evidence also 
shows complaints by the veteran of low back pain with 
radiation to the lower extremities.  Private physician 
letters from September 1999 and January 2000 provide 
diagnoses of a herniated disc, arthritis, and 
spondylolisthesis.  This evidence satisfies the first element 
of a well grounded claim.  Caluza, 7 Vet. App. at 506.

The Board also finds evidence of an inservice back injury.  
Service medical records show that the veteran was seen for 
low back pain on one occasion in September 1991, a condition 
allegedly incurred while he was attempting to lift a heavy 
box.  Assessment was "low back pain, possible strain."  An 
additional impression of "low back pain [with] 
radiculopathy" was made.  This evidence satisfies the second 
element of a well grounded claim.  Id.

Finally, the Board finds competent medical evidence of a 
relationship, or nexus, between the current low back disorder 
and service.  Specifically, the September 1999 and January 
2000 private evaluation reports both provide a medical 
opinion that the veteran's current low back disorder was 
incurred in or is related to service.

In light of the above, the Board concludes that the veteran 
has presented a well-grounded claim for entitlement to 
service connection for a low back disorder with radiating 
pain to the legs.  38 C.F.R. § 3.303  (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  Therefore, it has a duty to 
assist the veteran with the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim of entitlement to service connection for a low back 
disorder with radiating pain to the legs is well grounded, 
and, to that extent, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
low back disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, the Board 
finds that further evidentiary development is needed prior to 
appellate review.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Allday v. Brown, 7 Vet. App. 517, 526  (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138  (1993) (The duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed).  When the medical evidence 
is inadequate, the VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171  (1991); see 38 C.F.R. § 4.70  
(1999).

In this case, the Board finds that the veteran has not been 
provided VA examination of his back problems.  In addition, 
from the medical evidence currently of record, the Board is 
not able to ascertain the nature and severity of the 
veteran's current back and leg disability, nor whether it was 
incurred in service or, if pre-existing service or 
congenital, was aggravated thereby.  The recent medical 
evidence, as stated above, provides a variety of diagnoses, 
namely a back sprain, a herniated disc, arthritis, and 
spondylolisthesis.  However, service medical records show 
only treatment for "low back pain" or "possible strain."  
Moreover, private treatment notes dated many years prior to 
the veteran's military service show that he was seen for back 
and leg pain on several occasions from February 1984 to 
November 1988.  Thus, the etiology of any current low back 
problems is also uncertain.  Therefore, the Board finds that 
VA orthopedic and, if necessary, neurologic examination is 
needed in order to provide a record upon which a fair, 
equitable, and procedurally correct decision on the veteran's 
claim can be made.  38 C.F.R. §§ 3.326, 3.327 (1999).

The Board also finds that additional medical evidence has 
been submitted by the veteran and made part of the claims 
file since the RO's last Supplemental Statement of the Case, 
but has not yet been reviewed by the RO.  This includes the 
September 1999 and January 2000 private physician letters, as 
well as lay argument by the veteran.  The law provides that 
VA has a duty to insure that the veteran is provided full due 
process.  38 C.F.R. § 3.103  (1999).

Governing regulations provide:

An appellant and his or her 
representative, if any, will be granted a 
period of 90 days following the mailing 
of notice to them that an appeal has been 
certified to the Board for appellate 
review and that the appellate record has 
been transferred to the Board, or until 
the date the  appellate decision is 
promulgated by the Board of Veterans' 
Appeals, whichever comes first, during 
which they may submit ... additional 
evidence.  Any such request or additional 
evidence must be submitted directly to 
the Board and not to the agency of 
original  jurisdiction.  The date of 
mailing of the letter of notification 
will be presumed to be the same as the 
date of that letter for purposes of 
determining whether the request was 
timely made or the evidence was timely 
submitted.

38 C.F.R. § 20.1304(a)  (1999).  
Furthermore:

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section ...  must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing.

38 C.F.R. § 20.1304(c)  (1999);  see also 38 C.F.R. § 19.31  
(1999) ("A Supplemental Statement of the Case, so 
identified, will be furnished to the appellant and his or her 
representative, if any, when additional pertinent evidence is 
received after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued").

The veteran was notified by letter of the Motion for Remand 
and the Court's vacate and remand order in January 2000.  
Since the above-cited evidence was submitted directly to the 
Board within 90-days of such notification, prior to final 
appellate review, and without waiver of RO adjudication, it 
must be considered by the RO prior to appellate review and an 
SSOC must be issued.  See 38 C.F.R. § 19.9  (1999) ("If 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case back to the agency of original jurisdiction.") 
(emphasis added).

The Board acknowledges that it considered the additional 
medical evidence in its initial determination that the 
veteran's claim was well grounded, supra.  However, the Board 
is authorized to do so when a claim is resolved  in the 
veteran's favor.  38 U.S.C.A. § 20.1304(c)  (West 1991).  In 
any event, since the Board used that evidence to find the 
veteran's claim well grounded, any error was harmless.  
38 C.F.R. § 20.1102  (1999).

Finally, the Board finds that the possible applicability of 
the Court's recent decision in Savage v. Gober, 10 Vet. App. 
488  (1997), should be addressed at the RO level.  VA 
regulations provide that subsequent manifestations of a 
chronic disease or injury shown as such inservice, may be 
service connected, and that, if chronicity is not shown in 
service, that evidence of post-service continuity of 
symptomatology may be employed to show that an inservice 
disease or injury was chronic.  38 C.F.R. § 3.303(b)  (1999).  
In Savage, the Court held that evidence of continuity of 
symptomatology need not be recorded medical evidence noted in 
service, but may, in certain circumstances, be post-service, 
lay evidence.  Savage, 10 Vet. App. at 496-97 (citations 
omitted).  However, an adequate showing of continuity of 
symptomatology relieves the veteran only of the need to show 
medical nexus evidence between a current disability and one 
shown in service; medical evidence is still required to 
relate the said symptomatology to a current disability, 
unless the relationship is one as to which a lay person's 
observation is competent.  Id.

In light of the above, in order to assure the veteran full 
due process and to satisfy VA's duty to assist, this case 
must be REMANDED back to the RO for the following 
development:

1.  The RO should schedule the veteran 
for VA orthopedic and neurologic 
examination of his low back, as 
necessary.  The RO should notify the 
veteran of the time, place, and date of 
said examination, and make part of the 
claims folder the notification letter and 
any other documents verifying its notice 
to the veteran.  The claims folder must 
be made available to the examiner prior 
to the examination so that it may be 
reviewed for pertinent aspects of the 
veteran's medical history.  Review of 
pre-service treatment notes, service 
medical records, and all subsequent 
medical records is vital.

The purpose of the examination is:  (1) 
to determine the current nature of the 
veteran's low back disorder with 
radiating pain to the legs, to include 
whether or not it involves back sprain, 
arthritis, spondylolisthesis, and/or a 
herniated disc; and, (2) to render a 
medical opinion as to whether any current 
low back pathology is more likely than 
not causally related to the veteran's 
inservice low back pain, including 
whether the current pathology is a 
chronic disorder that had an onset during 
service.  Alternatively, if the current 
back disorder pre-existed service or is 
congenital, an opinion should be rendered 
as to whether or not that disorder was 
more likely than not aggravated by 
service.  If the examiner finds more than 
one current low back disability, the 
symptoms associated with each disorder 
should be distinguished.

All clinical findings should be reported 
in detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The report of the examination 
should include a complete rationale for 
all opinions expressed and should be made 
part of the claims folder.

2.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Thereafter, the RO should review the 
record, including all recently-submitted 
evidence, to determine if any change is 
warranted in its prior decision denying 
the veteran's claim of entitlement to 
service connection for a low back 
disorder with radiating pain to the legs.  
The applicability of Savage v. Gober, 10 
Vet. App. 488 (1997), should be 
considered.

4.  If the determination remains adverse 
to the veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond.  The Supplemental Statement of 
the Case should provide any additional 
pertinent laws and regulations and 
rationales for the decision reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
veteran needs to take no action until so informed.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 


- 11 -


